              Case 2:20-cr-00087-RSM Document 37 Filed 08/19/20 Page 1 of 2




 1                                                          The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                          NO. CR20-87 RSM
11
                              Plaintiff,
                                                          PROTECTIVE ORDER
12
13
                         v.
14
       DARIO FARIAS-VALDOVINOS,
15
                              Defendant.
16
17          Upon the unopposed motion of the United States, and the Court being advised as
18 to the nature of this case, it is hereby:
19          ORDERED that pursuant to Rule 16(d)(1), Federal Rules of Criminal Procedure,
20 counsel of record for DEFENDANT shall not provide DEFENDANT or any other person
21 with copies of, or allow the review of, any discovery material produced by the
22 government which contains:
23              (a) audio, video, photographic, and written recordings of the CS, the UC, or the
24              location used by law enforcement in investigating this case;
25              (b) personal identifying information of any individual, including any
26              individual’s date of birth, social security number, current address, telephone
27              number, email address, driver’s license number, professional license number,
28
     United States v. Farias-Valdovinos, CR20-87 RSM                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Protective Order - 1
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00087-RSM Document 37 Filed 08/19/20 Page 2 of 2




 1              or family members’ names (“Personal Information”) unless it belongs to the
 2              individual defendant; or
 3              (c) financial information of any individual (other than the defendant) or
 4              business, including bank account numbers, credit or debit card numbers,
 5              account passwords, account names and contact information, account history,
 6              account balances, account statements, or taxpayer identification numbers
 7              (“Financial Information”) unless it belongs to the defendant.
 8         Nothwithstanding the foregoing, defense counsel may provide discovery to
 9 defendant if:
10         (a) The defense team first redacts the material described above from the discovery
11              material; or
12         (b) The defense team personally supervises defendant’s review of the unredacted
13              material. In such cases, defendant shall not be permitted to make any notes or
14              other record of Personal Information or Financial Information.
15         IT IS FURTHER ORDERED that, subject to the restrictions above, neither
16 defense counsel nor defendant shall provide any unredacted discovery material produced
17 by the government to any person without the government’s express written permission,
18 except that defense counsel may provide discovery material to those persons who are
19 necessary to assist counsel of record in preparation for trial or other proceedings and who
20 agree to be bound by the terms of this Protective Order.
21         DATED this 19th day of August, 2020.
22
23                                                     A
                                                       RICARDO S. MARTINEZ
24                                                     CHIEF UNITED STATES DISTRICT JUDGE
25 Presented by:
26 /s/Lyndsie R. Schmalz
27 LYNDSIE R. SCHMALZ
   Assistant United States Attorney
28
     United States v. Farias-Valdovinos, CR20-87 RSM                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Protective Order - 2
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
